Citation Nr: 1701607	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-09 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include as due to asbestos exposure.

2.  Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In October 2008, the RO denied service connection for a lung condition.  In November 2014, the RO denied service connection for sleep apnea.  The Veteran perfected appeals of both decisions.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2016.  Unfortunately, due to a technical error, a transcript of the hearing could not be generated.  The Veteran was notified of this in October 2016 and afforded the opportunity to testify again, but he declined a new hearing and requested that the Board proceed with adjudicating his claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  VA Treatment Records

VA treatment records dated through August 2014, including those from the Spokane VA Medical Center (VAMC), have been associated with the claims file.  Shortly after his May 2016 hearing, the Veteran notified the RO personnel that he wanted VA to obtain the last two years of his records from the Spokane VAMC, to include a pulmonary function test that was administered in the last one to one-and-a-half years.  See May 2016 Report of General Information.  Therefore, the matter must be remanded to obtain the requested records.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

II.  VA Examination

The Veteran served as a dental technician during service.  His service records show that his duties included fabricating and repairing complete and partial denture prostheses, crowns, inlays, pontics, splints, stabilizers, and space maintainers.  He used precious and non-precious metals, acrylic resins, and porcelain as part of his duties.

In a March 2016 statement, he reported that he breathed in grindings and dust from these various materials while performing his duties.  Service treatment records do not reflect any specific lung condition, but they do note that, in April 1982, the Veteran was seen for getting dust in his eye while grinding dental equipment.

The Veteran also contends that he was exposed to asbestos during service, and his statement is credible.  See VA Adjudication Procedures Manual (VA Manual) M21-1, IV.ii.1.I.3.c (listing dental technician as a military occupational speciality that had "minimal" asbestos exposure).

The Veteran was afforded a VA QTC examination in June 2011.  A chest x-ray conducted during the examination showed mild interstitial prominence seen at the left lung greater than right lung.  The examiner ultimately concluded tha the Veteran did not have a diagnosis of asbestos or an asbestos-related disease.  However, an opinion from a B-Reader was attached to the examination report, and he indicated stated that the bilateral low profusion parenchymal changes present had the appearance and distribution of asbestosis.  He recommended that a supine contiguous spinal CT for plaques/cancer screening and a prone HRCT be conducted to confirm interstitial lung disease.  A follow-up CT scan was scheduled, but the Veteran declined to undergo the scan due to safety concerns.

In light of the above, the Veteran should be afforded another VA examination, which should include the requested CT scan.  The Board informs the Veteran that findings from this examination, including the CT scan, may support his claim for service connection.  VA's duty to assist the Veteran is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his participation is essential in obtaining relevant evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the Spokane VAMC for the period from August 2014 through the present and associate them with the claims file.

2.  Schedule the Veteran for VA respiratory and sleep apnea examinations.  The claims file, including a copy of this remand, should be made available to the examiner, who should indicate that the file was reviewed in his/her examination report.  The examiner should take a complete history from the Veteran.  All indicated tests and studies should be completed, including a supine contiguous spinal CT for plaques/cancer screening and a prone HRCT.

Following completion of the above, the examiner should address the following questions:

i.  What are the Veteran's current lung-related diagnoses?

ii.  For each diagnosed lung condition, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to toxic exposures in service?

iii.  For sleep apnea (diagnosed in a July 2013 sleep study), is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to toxic exposures in service?

In addressing these questions, the examiner must assume that the Veteran was exposed to asbestos, as well as grindings and dust from precious and non-precious metals, acrylic resins, and porcelain, during his period of service from August 1980 to August 1984.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

3.  Following completion of the above, readjudicate the Veteran's claims for service connection for a lung condition and sleep apnea.  If any claim is not granted, send the Veteran a supplemental statement of the case (SSOC), and allow him an appropriate time to respond before returning the issue(s) to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




